Title: To Thomas Jefferson from Anne Cary Randolph, 21 January 1804
From: Randolph, Anne Cary
To: Jefferson, Thomas


               
                  Edgehill Jan. 21 1804
               
               I recieved my Dear Grand Papa’s letter but it was too late to answer it’ Jefferson will not let Ellen catch him for he is now translating the history of Cyrus by Xenophon I will very gladly untertake to raise a pair of Bamtams for Monticello if you will send them to me I am very sorry to inform you that the plank house is burnt down John Hemming’s was here last night and he told us that the floor of the hall and the Music gallery was burnt up and that it was as full of plank as it could of which not one inch was saved your ice house will be full by ten oclock today I suppose you have heard of Aunt Bolling’s death Aunt Virginia is engaged to Cousin Wilson Cary and Aunt Hariet to a Mr Hackley of New York adieu My Dear Grand Papa your affectionate Grand daughter
               
                  ACR
               
            